NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                       MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL

                                                 OF FLORIDA

                                                 SECOND DISTRICT


SUK C. KIM,                                      )
                                                 )
              Appellant,                         )
                                                 )
v.                                               )      Case No. 2D18-4185
                                                 )
SOOK H. CHANG,                                   )
                                                 )
              Appellee.                          )
                                                 )

Opinion filed July 3, 2019.

Appeal from the Circuit Court for
Hillsborough County; Carl C. Hinson,
Judge.

Daniel A. Nicholas of Litchfield Cavo LLP,
Tampa, for Appellant.

Gary L. Printy, Jr., of Printy & Printy, P.A.,
Tampa, for Appellee.




PER CURIAM.


              Affirmed.


SILBERMAN, BLACK, and ATKINSON, JJ., Concur.